Filed 3/21/17 Certified for publication 4/19/17 (order attached)




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                               DIVISION TWO


In re EDWARD B., a Person Coming
Under the Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.
                                                               A148887
EDWARD B.,
         Defendant and Appellant.                              (Contra Costa County
                                                               Super. Ct. No. J15-00555)



         Defendant Edward B. was adjudged a ward of the court pursuant to Welfare and
Institutions Code section 602, subdivision (a),1 after he admitted a count of misdemeanor
grand theft from the person (Pen. Code, § 487, subd. (c)). The juvenile court committed
Edward to a rehabilitation center for six months and imposed conditions of probation.
Edward raises three issues on appeal. He challenges a condition of his probation that
prohibits him from associating with known gang members and gang associates, arguing
that the condition is unreasonable under People v. Lent (1975) 15 Cal.3d 481 (Lent). He
also challenges a probation condition that prohibits his presence on a school campus
unless he is enrolled, arguing that it is unconstitutionally vague because it lacks an
“express knowledge requirement.” And he argues that the juvenile court erred by failing

         1
             Further undesignated references are to the Welfare and Institutions Code.


                                                         1
to specify his maximum term of confinement and calculate credits for time served. We
will strike the gang condition, affirm the school campus condition, and remand for the
juvenile court to specify the maximum term of confinement and calculate credits for time
served.
                 FACTUAL AND PROCEDURAL BACKGROUND
       We draw our brief statement of the facts from a report prepared by the Contra
Costa County Probation Department. On the afternoon of May 20, 2016, a Berkeley
police officer, while driving, saw a woman, age 66, “in a panic, yelling and running
north.” The officer looked to the north and saw Edward with a blue bag in his hand. The
officer turned on his lights and siren and saw Edward drop the bag on the sidewalk. The
officer followed Edward as he fled. Eventually, Edward stopped running, was detained,
and “spontaneously inquired, ‘How much time am I going to get for this?’ ” The victim
identified Edward as the person who snatched her bag from her hand, breaking its handle,
and witnesses also identified Edward as the person involved. Edward was then just shy
of his 15th birthday.
       On May 24, 2016, the Alameda County District Attorney filed a wardship petition
pursuant to section 602, subdivision (a), alleging that Edward committed robbery (Pen.
Code, § 211). At the detention hearing the next day, the petition was amended to allege
misdemeanor grand theft from the person (Pen. Code, § 487, subd. (c)), and Edward
admitted the allegation. The case was transferred to Contra Costa County, where Edward
resided.
       At the dispositional hearing on June 28, 2016, Edward was adjudged a ward of the
court, placed on probation, and ordered to complete a six-month residential program at
the Orin Allen Youth Rehabilitation Facility (the ranch), to be followed by a 90-day
conditional release/parole period. Edward was ordered detained in Juvenile Hall
“forthwith pending delivery to” the ranch. The juvenile court imposed a number of
probation conditions, including a gang condition: “The minor shall not knowingly
associate with anyone known to the minor to be a gang member or associated with a
gang, or anyone who the [probation officer] informs the minor to be, a gang member or


                                            2
associated with a gang.”2 The juvenile court also imposed a school campus condition:
“[T]he minor is not to be on a school campus unless he’s enrolled.” Edward timely
appealed.
                                        DISCUSSION
A.     Probation Conditions Imposed by the Juvenile Court
       1.     Applicable Law
       The juvenile court is authorized to “impose and require any and all reasonable
conditions that it may determine fitting and proper to the end that justice may be done
and the reformation and rehabilitation of the ward enhanced.” (§ 730, subd. (b).) We
review the juvenile court’s probation conditions for abuse of discretion. (In re P.A.
(2012) 211 Cal.App.4th 23, 33.)
       Well-established principles guide our review. “ ‘The state, when it asserts
jurisdiction over a minor, stands in the shoes of the parents’ [citation], thereby occupying
a ‘unique role . . . in caring for the minor’s well being.’ [Citation.] . . . [¶] The
permissible scope of discretion in formulating terms of juvenile probation is even greater
than that allowed for adults. ‘[E]ven where there is an invasion of protected freedoms
“the power of the state to control the conduct of children reaches beyond the scope of its
authority over adults.” ’ [Citation.] . . . Thus, ‘ “a condition of probation that would be
unconstitutional or otherwise improper for an adult probationer may be permissible for a
minor under the supervision of the juvenile court.” ’ [Citations.]” (In re Victor L. (2010)
182 Cal.App.4th 902, 910 (Victor L.).)
       The juvenile court’s discretion in imposing conditions of probation is broad but
not unlimited. (In re D.G. (2010) 187 Cal.App.4th 47, 52 (D.G.).) Our Supreme Court
has stated criteria for assessing the validity of a probation condition: Upon review, “[a]


       2
        The juvenile court orally pronounced the condition as follows: “I am going to
impose that he not associate with anyone he knows to be a gang member or associated
with a gang.” The Attorney General does not oppose Edward’s argument that the written
version of the probation condition should govern here. The difference between the oral
and written versions does not affect our analysis.


                                                3
condition of probation will not be held invalid unless it ‘(1) has no relationship to the
crime of which the offender was convicted, (2) relates to conduct which is not in itself
criminal, and (3) requires or forbids conduct which is not reasonably related to future
criminality[.]’ ” (Lent, supra, 15 Cal.3d at p. 486.) “Conversely, a condition of
probation which requires or forbids conduct which is not itself criminal is valid if that
conduct is reasonably related to the crime of which the defendant was convicted or to
future criminality.” (Ibid.) Adult and juvenile probation conditions are reviewed under
the Lent criteria. (D.G., supra, 187 Cal.App.4th at p. 52.) A condition that would be
improper for an adult is permissible for a juvenile only if it is tailored specifically to meet
the needs of the juvenile. (Id. at p. 53.) In determining reasonableness, courts look to the
juvenile’s offenses and social history. (Ibid.)
        The reasonableness standard set forth in Lent is not the only limit on the juvenile
court’s discretion. Probation conditions are subject to constitutional challenges on the
grounds of vagueness. “A probation condition should be given ‘the meaning that would
appear to a reasonable, objective reader.’ ” (People v. Olguin (2008) 45 Cal.4th 375,
382, quoting People v. Bravo (1987) 43 Cal.3d 600, 606.) “Under the void for vagueness
doctrine, based on the due process concept of fair warning, an order ‘ “must be
sufficiently precise for the probationer to know what is required of him, and for the court
to determine whether the condition has been violated.” ’ ([In re] Sheena K.[ (2007)] 40
Cal.4th [875,] 890 [(Sheena K.)].) The doctrine invalidates a condition of probation
‘ “ ‘so vague that men of common intelligence must necessarily guess at its meaning and
differ as to its application.’ ” ’ (Ibid.) By failing to clearly define the prohibited conduct,
a vague condition of probation allows law enforcement and the courts to apply the
restriction on an ‘ “ ‘ad hoc and subjective basis, with the attendant dangers of arbitrary
and discriminatory application.’ ” ’ (Ibid.)” (Victor L., supra, 182 Cal.App.4th at p.
910.)
        With these principles in mind, we turn to Edward’s challenges to his probation
conditions.



                                               4
       2.     Gang Condition
       Edward argues, and the Attorney General agrees, that the gang condition is
unreasonable because it prohibits legal conduct and because, based on the facts and
Edward’s social history, it is neither related to Edward’s offense nor reasonably related to
preventing his future criminality. We agree with the parties, and therefore we will strike
the gang condition.
              a.      Additional Background
       Before the dispositional hearing, the Contra Costa County Probation Department
prepared a report recommending that the juvenile court commit Edward to the ranch and
impose various probation conditions, including the requirement that Edward not associate
with gang members or gang associates. The recommendation included other gang-related
terms as well, including that Edward not participate in gang activity or possess or display
gang insignia.
       The record here, however, includes no evidence that Edward is or was a gang
member, or that his current friends are affiliated with gangs. According to the probation
report, Edward’s father “stated one of [Edward’s] friend’s, whom he believes his son, no
longer associates with, has some involvement with a criminal street gang.” The only
other evidence in the record that might suggest Edward’s offense was gang related is
Edward’s immediately asking the arresting officer how much time he would have to
serve, and a description of an interview with Edward’s father, who “stated one of the
minor’s friend’s, mother’s, [sic] informed the minor’s stepmother that an ‘older
individual’ drove the minor and her son around prior to the instant offense. The minor’s
father also stated he believes his son committed the instant offense because he was
directed to do so.” With no basis other than these statements, the probation report
observes that, “It should be noted, older gang members tend to seek out younger juveniles
to commit crimes for their gang because the consequences will be less punitive due to
their juvenile status. The court should be made aware, the minor’s first question of the
arresting officer following the instant offense concern was, ‘how much time,’ he would
have to serve. The minor’s statement displays a level of sophistication and planning, that


                                              5
more impulsive and less sophisticated youth do not typically respond with.” Edward had
not been referred to the probation department until this incident.
       At the dispositional hearing, Edward’s counsel objected to the imposition of gang
terms, arguing that the record was not sufficient to impose them. The judge asked the
court probation officer and the district attorney for their opinions, stating that he shared
Edward’s counsel’s concerns about the gang terms. The court probation officer said there
were only “two areas in the report [by the Probation Department] that speak to the
probation officer’s concern with the minor conceivably being associated with a gang.
The problem is that there’s no direct correlation. Only in one instance, there is a
reference from the minor’s father of what he believes might be the case. And . . . an
assumption made about what the minor stated when he was detained on the street and
what—how that may correlate into an association with gangs. But none of them are
direct, and the court officer, quite frankly, doesn’t believe that it’s sufficient, although I
am saying those are the only two incidents that I can find in the report that would justify
the Department making such a recommendation.” The district attorney concurred: “I
think I share everyone else’s concern with the lack of basis for the gang terms. I do think
it would be in the best interest of the minor to not associate with anyone in a gang, but
there’s nothing in the report, either the police reports underlying or the probation report,
that makes me think that it’s necessary in this case.”
       Despite this, the juvenile court stated that it would order one of the gang terms,
specifically that Edward not associate with anyone known to be a gang member or
associated with a gang, because “I have evidence in the report that he was directed by an
older person so it is possible [there was gang involvement].”
       Edward’s counsel objected again. “I understand it is never a good idea for a minor
to associate with a gang member, but it does need . . . to be related to either something in
the offense or something in the report. And the fact that Edward says an older person




                                               6
told him or helped him with the offense[3] is incredibly vague, and, obviously—I mean,
we know of many, many, many instances where that would not be gang-related. [¶] . . .
[¶] . . . I understand that the court only has Edward’s best interests at heart, and I
understand for any person of any race associating with a gang member is not going to be
helpful for them, my concern is that having that as an order of—that’s been made by the
court could label Edward when we really don’t have any information and can be
something that courts see in the future and could be something—it goes in his file. [¶] I
would ask the court that we—the little information that we have, that, please, that . . . the
court choose not to impose that.”
       The judge explained that although he was not going to impose the other
recommended gang terms, “I am going to impose that he not associate with anyone he
knows to be a gang member or associated with a gang, as I believe it’s best for
[Edward’s] rehabilitation if he limits the people that he associates with to people that
aren’t involved in a criminal enterprise. [¶] It looks to the court that he was part of a
criminal enterprise of some sort because he was directed by another to commit a crime,
even though Edward wouldn’t talk about it. . . . [I]t should be a term for anyone in this
situation.”
       At the end of the hearing, the judge added, “One last thing. [¶] To address
[Edward’s counsel’s] concerns, I don’t want his—his record or anything to say anything
about gang terms because they’re not. It’s just—I just, as a matter of practice, Edward,
since you’re still here, I just don’t want you to associate with anybody you know to be in
a gang. I don’t want you to be pulled that way.”
              b.      Analysis
       Edward is well advised to keep his distance from gang members and gang
associates. But because the gang condition imposed by the juvenile court prohibits
Edward from engaging in otherwise legal conduct, we can uphold it only if there is a

       3
        The record does not reflect that Edward made any such statement, so Edward’s
counsel may have misspoken. The probation report states that during an interview,
Edward “stated he did not want to discuss the instant offense.”


                                               7
reasonable connection between the condition and the offense or between the condition
and future criminality. (Lent, supra, 15 Cal.3d at p. 486.) Without a reasonable factual
nexus, there is no reasonable connection and therefore “no reasonable basis for sustaining
a condition.” (In re Babak S. (1993) 18 Cal.App.4th 1077, 1085.) Our review of the
record shows that a reasonable factual nexus is lacking here. Any connection between
Edward’s offense and gang activity is speculation. And in the absence of evidence of
gang affiliation or association with gang members or risk of gang involvement on
Edward’s part, the gang condition is not tailored to his future criminality. (D.G., supra,
187 Cal.App.4th at p. 53.) In these circumstances, we conclude that the gang condition is
improper and therefore we will strike it.
       3.     School Campus Condition
       Edward argues that the school campus condition is unconstitutionally vague,
because “it fails to notify [him] and those responsible for enforcement that [he] would
only violate this condition if he knows he is on a school campus.” He contends that the
condition should be modified as follows: “Minor is not to be present at any location that
he knows is part of a school campus unless he is enrolled.” Although Edward did not
raise any objection to this condition at the dispositional hearing, he may properly raise
this issue on appeal, because he is challenging the condition as facially vague, “without
reference to the particular sentencing record developed in the trial court.” (Sheena K.,
supra, 40 Cal.4th at p. 887.) In such circumstances, an issue of law arises that is subject
to de novo review on appeal. (People v. Mendez (2013) 221 Cal.App.4th 1167, 1172.)
       We are not persuaded that the condition here is vague, or that it must be modified.
Edward argues that the condition is vague because it “covers not only obvious school
facilities like classrooms or a gymnasium but any part of a school campus.” The very
wording of this argument in Edward’s brief shows that the condition is clear: Edward is
to avoid “any part of a school campus” unless he is enrolled. Edward asserts that
“[m]any” schools “are housed in areas of commercial buildings that [he] might enter
unknowingly.” Should that occur, he will not have violated his probation. As our
Supreme Court has recently confirmed, a violation of a probation condition must be


                                             8
willful. (People v. Hall (2017) 2 Cal.5th 494, 501-502; see also People v. Moore (2012)
211 Cal.App.4th 1179, 1186 (Moore) [“it is now settled that a probationer cannot be
punished for presence, possession, or association without proof of knowledge,” citing
People v. Patel (2011) 196 Cal.App.4th 956, 960].) Therefore, Edward will not violate
the school campus provision if, as he hypothesizes, he should simply happen to be find
himself to be present on a school campus without knowing it.
       Edward argues that the school campus condition, like the unconstitutionally vague
conditions in Sheena K. and Victor L., does not adequately inform him in advance of
what conduct he must avoid. We disagree.
       In Sheena K., our Supreme Court ordered modification of a probation condition
that prohibited probationer from association with “ ‘anyone disapproved of by
probation.’ ” (Sheena K., supra, 40 Cal.4th at p. 889.) The problem with the condition in
Sheena K. was that the category “ ‘anyone disapproved of by probation’ ” was vague: It
did not identify which persons were disapproved of. The problem was cured by
specifying that the probationer should not associate with anyone “ ‘known to be
disapproved of’ by a probation officer or other person having authority over the minor.”
(Id. at p. 892.) Here, in contrast, the condition identifies the places that Edward is to
avoid, specifically, school campuses unless he is enrolled.
       The condition in Victor L., which prohibited the probationer from being in the
presence of weapons or ammunition (Victor L., supra, 182 Cal.App.4th at pp. 912-913)
differs significantly from the condition challenged here. The condition in Victor L.
required the probationer to avoid certain people and places, but “failed to clearly specify
what conduct was prohibited, that is, what persons or areas the probationer[ was] required
to avoid.” (Moore, supra, 211 Cal.App.4th at p. 1188.) Here, the school campus
condition specifies the areas Edward is to avoid: school campuses, unless he is enrolled.
       We conclude that the school campus condition imposed on Edward is not vague,
and we decline to modify it.




                                              9
B.     Maximum Term of Confinement and Credit for Time Served
       Edward argues, and the Attorney General agrees, that the juvenile court erred at
the dispositional hearing by failing to specify Edward’s maximum term of confinement
and by failing to calculate his credits for time spent in custody.
       At disposition, the juvenile court removed Edward from his parents’ custody.
Section 726 provides that when a “minor is removed from the physical custody of his or
her parent or guardian as the result of an order of wardship made pursuant to Section 602,
the order shall specify that the minor may not be held in physical confinement for a
period in excess of the maximum term of imprisonment which could be imposed upon an
adult convicted of the offense . . . which brought . . . the minor under the jurisdiction of
the juvenile court.” (§ 726, subd. (d)(1).) Furthermore, in a juvenile delinquency
proceeding like the one here, “[A] minor is entitled to credit against his or her maximum
term of confinement for the time spent in custody before the disposition hearing. (Pen.
Code, § 2900.5, subd. (a); In re Eric J. (1979) 25 Cal.3d 522, 533-536.) It is the juvenile
court’s duty to calculate the number of days earned, and the court may not delegate that
duty. (Pen. Code, § 2900.5, subd. (d); People v. Vargas (1988) 204 Cal.App.3d 1455,
1469, fn. 9.)” (In re Emilio C. (2004) 116 Cal.App.4th 1058, 1067.)
       Although the minute order from Edward’s detention hearing states that the
maximum time Edward may be confined in secure custody for the offense sustained in
the wardship petition is one year, the dispositional order is silent as to the maximum
period of confinement. And although the June 28, 2016 report and recommendation of
the probation department states that Edward was detained at the Juvenile Justice Center
after his offense for six days, from May 20 to May 25, 2016, the dispositional order is
silent as to time spent in custody. We agree with the parties that it is appropriate to
remand the matter to the juvenile court to calculate Edward’s maximum term of
confinement, taking account of any credits for any time he spent in custody before the
dispositional hearing.
       At the dispositional hearing, Edward was ordered detained in Juvenile Hall
pending his transfer to the ranch. The judge stated that Edward would “be taken to the


                                              10
ranch in the next day or so.” Citing In re J.M. (2009) 170 Cal.App.4th 1253, 1256 (J.M.),
Edward argues that the custody credits calculation should include any credits Edward
might have earned for time spent in detention after the dispositional hearing but before
his transfer to the ranch. Undoubtedly, Edward is entitled to credit against his maximum
term of confinement for any time he spent in custody between the dispositional hearing
and his placement at the ranch (ibid.), but there was no error on the part of the juvenile
court in failing to calculate those credits, because any such period in custody had not yet
occurred. The situation here is different from J.M. There, the juvenile court erred in not
awarding credits for time in custody after the dispositional hearing and before placement,
but that was not an error made at the dispositional hearing or in the dispositional order.
Rather, it was an error made at a “ ‘two week placement review,’ ” held after the
dispositional hearing and before J.M.’s transport to a group home. (Id. at p. 1255.) We
decline to instruct the juvenile court here to amend its dispositional order to include
custody credits that had not yet accrued at the time the order was issued. Accordingly,
we will instruct the juvenile court to amend its June 28, 2016 dispositional order to reflect
credit for time Edward spent in custody through that date.
                                      DISPOSITION
       We strike the condition in the juvenile court’s June 28, 2016 dispositional order
(Order) that Edward not associate with anyone he knows to be a gang member or
associated with a gang. This matter is remanded to the juvenile court with instructions to
amend the Order to reflect Edward’s maximum term of confinement and credits for time
served. In all other respects, the Order is affirmed.



                                                  _________________________
                                                  Miller, J.
We concur:
_________________________
Kline, P.J.

_________________________
Stewart, J.


                                             11
Filed 4/19/17
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                     DIVISION TWO


In re EDWARD B., a Person Coming
Under the Juvenile Court Law.
THE PEOPLE,
        Plaintiff and Respondent,
v.
                                                  A148887
EDWARD B.,
        Defendant and Appellant.                  (Contra Costa County
                                                  Super. Ct. No. J15-00555)



BY THE COURT:
        The opinion in the above-entitled matter filed on March 21, 2017, was not
certified for publication in the Official Reports. For good cause and pursuant to
California Rules of Court, rule 8.1105, it now appears that the opinion should be
published in the Official Reports, and it is so ordered.




Dated: _______________________                    ________________________________
                                                  Kline, P.J.




                                              1
Trial Court: Superior Court of Contra Costa County

Trial Judge: Hon. John Laettner


Attorney for Appellant                 Clifford Stanley


Attorneys for Respondents              Kathleen A. Kenealy
                                       Acting Attorney General
                                       Gerald A. Engler
                                       Chief Assistant Attorney General
                                       Jeffrey M. Laurence
                                       Senior Assistant Attorney General
                                       Donna M. Provenzano
                                       Supervising Deputy Attorney General
                                       Violet M. Lee
                                       Deputy Attorney General




                                          2